DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
 
Information Disclosure Statement
The objection to the information disclosure statement filed January 2, 2020 is withdrawn in light of the information disclosure statement submitted August 25, 2021.

Specification
The objection to the title of the invention for not being descriptive is withdrawn in light of the amendment to the instant Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 16, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (U.S. PG Pub 2014/0066195).

Regarding Claim 1, Matsui et al. teach a virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control method, applied to a mobile terminal (Figure 1, Element 100.  Paragraph 37) having at least one processor (Figure 1, Element 11.  Paragraph 39) for executing a software application and a touch screen (Figure 1, Element 13.  Paragraph 64) which is rendered with a graphical user interface (GUI) (Figure 7, Element 701.  Paragraph 70), contents rendered on the GUI (Figure 7, Element 701.  Paragraph 70) at least partially comprising a game scene and a virtual character (Figure 7, Element PC.  Paragraph 71), the method comprising: 
providing a motion control on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control comprising an area assisting object (Figure 3A - 12, Element IC.  
in response to receiving a first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) and detecting that a current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) does not satisfy a preset condition (Figure 7, Element 711.  Paragraph 74), manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to a direction from a starting position (Figure 4A, Element O.  Paragraph 48) of the operation object to the current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move in the user interface within a predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) according to a movement of a touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46);
continuously detecting whether the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained meanwhile keeping manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71); 
if the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained, in response to detecting 
under the position-locked state (Figure 7, Element 711.  Paragraph 74), automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene, comprising: 
detecting a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79) acting on a orientation control area (Figured 7 and 8, Element 702.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70); 
without ending the position-locked state (Figure 7, Element 711.  Paragraph 74), adjusting an orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene according to a movement of a touch point of the second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79), and controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to a current orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene.

Regarding Claim 2, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises: controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move 

Regarding Claim 4, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein under the position-locked state (Figure 7, Element 711.  Paragraph 74), the position of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70) is kept unchanged.

Regarding Claim 5, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises one of the followings: 
controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to a locking direction (Figure 7, Element CI.  Paragraph 71) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70); and 
determining a locking direction on the GUI according to the locking position of the operation assisting object, and controlling the virtual character to move in the game scene according to the locking direction.

Regarding Claim 6, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) 

Regarding Claim 7, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises: in response to that a distance between the touch point (Figure 7, Element 711.  Paragraph 74) and the initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) in the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) is greater than a preset distance (Seen in Figure 8), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 8, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI comprises a trigger locking area (Figure 7, Element 711.  Paragraph 74), and controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-

Regarding Claim 9, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises: in response to that a staying duration (Element not labeled, but is the duration it takes to sense the activation of button 711.  Paragraph 72) of the touch point in a preset area (Figure 7, Element 711.  Paragraph 74) of the GUI (Figure 7, Element 701.  Paragraph 70) is greater than a preset duration, controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 10, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI (Figure 7, Element 701.  Paragraph 70) comprises a cancellation locking area (Figure 7, Element 711.  Paragraph 74), the method further comprises: determining a third sliding touch operation (Figure 7, Element Second selection of Button 711.  Paragraph 74) on the cancellation locking area under the position-locked state (Figure 7, Element 711.  Paragraph 74), and controlling the 

Regarding Claim 11, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: when detecting a preset cancellation locking operation (Figure 7, Element Second selection of Button 711.  Paragraph 74), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to quit (Paragraph 74) the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 12, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) comprises: the range of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46), or a circular range having a predetermined length as a radius and a predetermined position in the area assisting object as a center.

Regarding Claim 13, Matsui et al. teach an electronic device, comprising: 
at least one processor (Figure 1, Element 11.  Paragraph 39); and 
at least one memory (Figure 1, Element 12.  Paragraph 40), configured to store at least one executable indication of the at least one processor (Figure 1, Element 11.  Paragraph 39), 
wherein the at least one processor (Figure 1, Element 11.  Paragraph 39) is configured to execute the information processing method as claimed in claim 1 (See Above) by executing the at least one executable indication.

Regarding Claim 14, Matsui et al. teach a computer-readable storage medium, on which at least one computer program is stored, wherein the at least one computer program is executed by at least one processor (Figure 1, Element 11.  Paragraph 39) to implement the information processing method (Paragraph 18) as claimed in claim 1 (See Above).

Regarding Claim 15, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising at least one of the followings: 
in response to that a distance between the touch point and a center of the area assisting object is greater than a predetermined distance, controlling the area assisting object and the operation assisting object to move along with the touch point; and 
in response to that a distance between an initial touch point and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) is greater than a predetermined distance (Figure 3A - 12, Element TO.  Paragraph 46), controlling the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move along with the touch point.

Regarding Claim 16, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: 
determining a moving speed of the virtual character according to a distance between the touch point and a center of the area assisting object; 

or further comprising: providing a locking indication object (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70) to indicate that the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) enters the position-locked state (Figure 7, Element 711.  Paragraph 74), wherein a locking indication of the locking indication object (Figure 7, Element 711.  Paragraph 74) comprises at least one of the followings: a text indication and a graphic indication (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 19, Matsui et al. teach the method as claimed in claim 16 (See Above), wherein the position of the locking indication object is determined by the following manners: 
the position is determined according to the position of the touch point and the position of the motion control; or, 
the locking indication object (Figure 7, Element 711.  Paragraph 74) is located at a fixed position (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70).

Regarding Claim 21, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the preset condition (Figure 7, Element 711.  Paragraph 74) comprises one of the followings: 

whether the touch point enters a trigger locking area (Figure 7, Element 711.  Paragraph 74); or, 
whether stay time period of the touch point in a preset area exceeds preset time period.

Regarding Claim 23, Matsui et al. teach the method as claimed in claim 8 (See Above), wherein the trigger locking area (Figure 7, Element 711.  Paragraph 74) is disposed at a predetermined distance (Seen in Figure 7) above the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46); or, the trigger locking area is an annular area in the periphery of the area assisting object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (U.S. PG Pub 2014/0066195) in view of Yamaguchi (U.S. PG Pub 2018/0028914).

Regarding Claim 22, Matsui et al. teach the method as claimed in claim 1 (See Above).  Matsui et al. is silent with regards to wherein when the touch point is within the predetermined range, the operation assisting object is controlled to move along a movement track of the touch point; when the touch point moves beyond the predetermined range, the operation assisting object remains within the predetermined range.
Yamaguchi teaches wherein when the touch point is within the predetermined range (Seen in Figure 7D), the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) is controlled to move along a movement track of the touch point (Element Upward.  Paragraph 75); when the touch point moves beyond the predetermined range, the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) remains within the predetermined range (Seen in Figure 7D).
Matsui et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of stopping the operation assisting object at the predetermined range.  Yamaguchi teaches the substituted step(s) of stopping the operation assisting object at the predetermined range and their functions were known in the art to provide to display an operation assisting object to always be contained within the predetermined range.
.

Response to Arguments
All arguments are considered moot in light of new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (U.S. PG Pub 2018/0001189); Weng et al. (U.S. PG Pub 2018/0028907); Miao (U.S. PG Pub 2019/0099665); Miao (U.S. PG Pub 2019/0111342); and Miao (U.S. PG Pub 2019/0111335) disclose game control methods similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625